Citation Nr: 0733431	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  00-20 756	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to herbicide 
exposure.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1967.  He died in November 1999.  The appellant is the widow 
of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2000 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Because the veteran resided in Florida, the 
RO in St. Petersburg, Florida, assumed the role of agency of 
original jurisdiction (AOJ).  

In June 2001, the Board remanded this case for additional 
development that included to request additional treatment 
records and obtain a VA oncologist's opinion as to the 
relationship between the cause of the veteran's death and his 
active duty service.  In April 2007, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded a 
March 2005 Board decision denying service connection for the 
cause of the veteran's death and the intertwined issue of DEA 
under Chapter 35, Title 38, United States Code..  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Joint Motion for Remand accompanying the Court's April 
2007 order reflects that the March 2005 Board decision was 
vacated and remanded because a VA medical opinion (July 2004) 
did not comply with the June 2001 Board Remand order, as 
required by Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order).  The Court indicated that a July 2004 VA medical 
opinion did not respond to all of the questions asked in the 
Remand; did not indicate that the VA physician providing the 
opinion was an oncologist; did not contain any pathology or 
other studies; did not offer an opinion as to whether the 
veteran's death was directly caused by service; and did not 
offer an opinion as to the relationship between the service-
connected disabilities and the veteran's cause of death.  For 
this reason, this case must again be remanded to the AOJ for 
a VA oncologist's opinions that are compliant with the June 
2001 Remand and this Board Remand. 

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be forward to 
a VA oncologist to provide opinions as to 
the relationship, if any, between the 
cause of the veteran's death in November 
1999 (due to respiratory arrest due to or 
as a consequence of bilateral pneumonia, 
due to or as a consequence of neutropenia, 
due to or as a consequence of metastatic 
colon cancer) and the veteran's active 
military service, including herbicide 
exposure in service, or service-connected 
disabilities.  

The VA oncologist should:

a) review the relevant documents in the 
claims folder prior to compiling the 
report, and should indicate on the report 
that such review has been completed;

b) state in the report his medical 
credentials as an oncologist;

c) assume the veteran's exposure to 
herbicides during Vietnam service;

d) note in the report that the service-
connected disabilities in effect at the 
time of the veteran's death were residuals 
of severe gunshot wound to the right 
forearm, Muscle Group VI, rated as 40 
percent disabling; residuals of gunshot 
wound to Muscle Group V on the right, 
rated as 30 percent disabling; and otitis 
externa, rated as noncompensably (0 
percent) disabling; 

d) proffer the following opinions:

    (i) Is the cause of the veteran's death 
"more likely than not" (i.e., the 
probability is greater than 50%) 
proximately due to or the result of the 
veteran's active military service 
(including herbicide exposure) or any 
service-connected disability?

    (ii) Is the cause of the veteran's 
death "at least as likely as not" (i.e., 
the probability is equal to or greater 
than 50%) proximately due to or the result 
of the veteran's active military service 
(including herbicide exposure) or any 
service-connected disability?

    (iii) Is the cause of the veteran's 
death "not as least as likely as not" 
(i.e., the probability is less than 50%) 
proximately due to or the result of the 
veteran's active military service 
(including herbicide exposure) or any 
service-connected disability.

2.  Thereafter, the AOJ should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions proffered in the VA oncology 
report(s).  If the requested VA oncology 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see Stegall, 
11 Vet. App. 268.

3.  Upon completion of the above, the RO 
should readjudicate the appellant's claims 
for service connection for the cause of 
the veteran's death and the intertwined 
issue of DEA under chapter 35, with 
application of all appropriate laws and 
regulations, and consideration of the 
additional information already received 
into the record or obtained as a result of 
this remand.  If the decision with respect 
to these claims remains adverse to the 
appellant, either in whole or in part, the 
appellant and her attorney should be 
furnished a supplemental statement of the 
case, and should be afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


